Citation Nr: 0617744	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-05 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

3.  Entitlement to Dependents' Educational Assistance 
under38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Lynn M. Bencowitz, Attorney at 
Law




WITNESSES AT HEARING ON APPEAL

Appellant and M. H.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1951 to December 1953.  
He died in December 2002.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant appeared at a hearing before the 
undersigned Acting Law Judge in May 2005.  This matter was 
previously before the Board and was remanded in August 2005.


FINDINGS OF FACT

1.  The veteran died in December 2002; his death certificate 
lists the cause of death as acute myocardial infarction due 
to congestive heart failure due to insulin dependent diabetes 
mellitus, due to coronary artery disease.

2.  Acute myocardial infarction, congestive heart failure, 
insulin dependent diabetes mellitus, and coronary artery 
disease were not manifested during the veteran's period of 
active duty service or within one year of his discharge from 
service, nor were his acute myocardial infarction, congestive 
heart failure, insulin dependent diabetes mellitus, and 
coronary artery disease otherwise related to such service.

3.  During his lifetime, the veteran was service connected 
for residuals of rheumatic fever, rated as noncompensable.

4.  There is no causal relationship between the cause of the 
veteran's death and his period of active duty service or any 
service-connected disability.

5.  The veteran died more than 5 years after his separation 
from service and he had not been continuously rated as 
totally disabled due to service-connected disabilities for a 
period of 10 or more years at the time of his death, nor was 
the veteran entitled to be continuously rated as totally 
disabled due to service-connected disabilities for a period 
of 10 or more years at the time of his death.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311, 3.312 (2005).

2.  The criteria for entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 
(2005).

3.  The criteria for entitlement to a dependents' educational 
assistance allowance have not been met.  38 U.S.C.A. § 3501 
(West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished initial VCAA notice to the appellant 
in March 2003 and the initial denial of the appellant's claim 
was in April 2003.  Thus, VCAA notice was timely.

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the March 2003 and January 2005 letters, VA 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claims and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the letter, VA 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The March 2003 letter implicitly notified 
the appellant that she should submit any pertinent evidence 
in her possession.  In this regard, she was repeatedly 
advised to identify any source of evidence and that VA would 
assist her in requesting such evidence.  Additionally, the 
January 2005 letter explicitly notified the appellant to 
submit to VA any relevant evidence in her possession.  In 
light of the content of these letters, he Board believes that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
See also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

With respect to the issue decided here, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate her claim for entitlement to 
service connection for the cause of the veteran's death and 
her claims for DIC under 38 U.S.C.A. § 1318 and Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35, but she 
was not provided with notice of the type of evidence 
necessary to establish an effective date.  Despite the 
inadequate notice provided to the appellant on this element, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, the 
Board notes that the appellant and her representative have 
alleged no prejudice as a result of this error.  
Additionally, as the instant Board decision finds that the 
preponderance of the evidence is against the claim for 
entitlement to service connection for the cause of the 
veteran's death and the claims for DIC under 38 U.S.C.A. 
§ 1318 and Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35, any question as to the proper 
effective dates of an award of service connection has been 
rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate her claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records, and VA 
medical records, including a VA medical opinion addressing 
the etiological questions at hand.  As there are competent 
medical opinions of record addressing the salient issues on 
appeal, there is no duty to provide another medical opinion.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In the present case, the cause of the veteran's death was 
reported on the death certificate as acute myocardial 
infarction due to congestive heart failure due to insulin 
dependent diabetes mellitus, due to coronary artery disease.  
At the time of the veteran's death, service connection had 
been established for residuals of rheumatic fever, rated as 
noncompensable.

With regard to the disorders listed on the death certificate, 
the Board first considers whether any of those disorders were 
related to the veteran's service.  Applicable law provides 
that service connection will be granted for disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  However, that an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as heart disease and diabetes mellitus, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record reveals that there is no evidence of 
heart disease or diabetes mellitus during service or for many 
years thereafter.  The veteran's service medical records are 
void of reference to heart disease or diabetes mellitus.  
Post-service private medical records are negative for 
treatment of any heart disease or diabetes mellitus until 
approximately 1980, more than 25 years after separation from 
active duty service.  

The Board now turns to the appellant's contention that the 
veteran's fatal heart condition which caused her husband's 
death was etiologically related to his service-connected 
residuals of rheumatic fever.  The Board notes at this point 
that as the determinative issue involves medical causation or 
a medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  To this 
end, there are several medical opinions of record.

A May 2003 letter from Dr. Colgan states that the veteran had 
evidence of generalized left ventricular dysfunction which 
may have been related to his rheumatic heart disease.  The 
examiner stated that the veteran died of a myocardial 
infarction, as well as congestive heart failure.  The 
physician noted the remote history of rheumatic heart disease 
as well as coronary artery disease and stated that one could 
not exclude that some of the elements of the veteran's left 
ventricular dysfunction or congestive heart failure were 
related to rheumatic heart disease.

An October 2003 VA medical opinion noted that the physician 
reviewed the veteran's claims file.  The physician stated 
that the cause of the veteran's death was acute myocardial 
infarct which was due to coronary occlusion due to 
atherosclerosis secondary to cholesterol problems.  The 
physician noted that the veteran had cholesterol and 
triglyceride abnormalities causing his atherosclerosis and 
that there was no conclusive evidence that there was any 
residual from the rheumatic fever.  The physician stated that 
rheumatic fever, as a rule, causes valvular heart disease, 
not coronary heart disease and the veteran's cause of death 
was coronary artery disease, not valvular heart disease; 
therefore, it was the physician's opinion that the cause of 
the veteran's death was not as likely as not due to rheumatic 
fever, but secondary to his cholesterol and triglycerides 
problems.

A November 2005 VA medical opinion states that the physician 
reviewed the veteran's claims file and the electronic 
progress notes from the VA's Beaumont Outpatient Clinic.  The 
physician noted that the veteran was service-connected for 
residuals of rheumatic fever at a noncompensable rate.  He 
noted that the veteran's death certificate stated that he 
died of an acute myocardial infarction due to congestive 
heart failure, insulin dependent diabetes mellitus, and 
coronary artery disease.  The physician noted that prior to 
the veteran's death, he underwent a heart catheterization by 
a private physician which showed left anterior descending 
artery lesions and he underwent angioplasty and placement of 
two stents and that during the catheterization there was no 
mention of any kind of valvular disease and that during the 
angioplasty there was a statement that "no significant 
mitral regurgitation or aortic valve gradient was noted."  
The physician opined that the veteran's service-connected 
rheumatic fever did not cause the veteran's coronary artery 
disease or the acute myocardial infarction.  The physician 
stated that he was unable to state categorically that the 
veteran's rheumatic fever residuals contributed substantially 
or materially to the veteran's death without resorting to 
gross speculation and conjecture.

The claims file contains competent opinions that support and 
weigh against the contended causal relationships.  The Court 
has held that the Board must determine how much weight is to 
be attached to each medical opinion of record.  See Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be 
placed on one medical professional's opinion over another, 
depending on factors such as reasoning employed by the 
medical professionals and whether or not, and the extent to 
which, they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

The Board finds the two VA medical opinions to be highly 
probative as both are based on a thorough review of the 
veteran's medical history, including his service medical 
records, and provide rationales for the opinions provided, 
including an explanation as to the type of heart damage 
caused by rheumatic fever and how such type of damage is not 
the same type of heart damage that caused the veteran's fatal 
acute myocardial infarction.  

The Board acknowledges the May 2003 medical opinion from Dr. 
Colgan which states that the veteran's generalized left 
ventricular dysfunction "maybe have been related" to his 
rheumatic fever and that one "could not exclude" that some 
of the elements of the veteran's left ventricular dysfunction 
or congestive heart failure were related to rheumatic heart 
disease.  However, the Board notes that although the letter 
shows that Dr. Colgan treated the veteran commencing in 2000, 
the letter does not demonstrate that Dr. Colgan had access to 
the veteran's service medical records or VA treatment 
records.  Additionally, the Board notes that 38 C.F.R. § 
3.102 provides that service connection may not be based on a 
resort to speculation or even remote possibility, and the 
Court of Appeals for Veterans Claims (Court) has provided 
additional guidance as to this aspect of weighing medical 
opinion evidence.  See Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); See also Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship).  Therefore, 
the Board finds that the opinion expressed by Dr. Colgan is 
too speculative in nature to be highly probative as to the 
issue of the cause of the veteran's death.

As such, the two more highly probative VA medical opinions 
which weigh against the appellant's contentions far outweigh 
the medical opinion from Dr. Colgan which weighs in favor of 
the appellant's claim.  The Board sympathizes with the 
appellant's contentions, but the preponderance of the 
evidence is against a finding that the veteran's service-
connected rheumatic fever disability was a contributory cause 
of death.  38 C.F.R. § 3.312.  

In summary, there is no evidence that the veteran's fatal 
myocardial infarction was related to his active duty service 
and there is no evidence that the veteran's service-connected 
rheumatic fever disability was a contributory cause of death.  
As such, entitlement to service connection for the cause of 
the veteran's death is not warranted.  In reaching this 
determination, the Board in unable to find such a state of 
approximate balance of the positive evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).

1318

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The 
service-connected disabilities must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service. Id.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a 
service-connected-related issue, based on evidence in the 
claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made 
retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 
118-19 (1997).  In such cases, the claimant must set forth 
the alleged basis for the veteran's entitlement to a total 
disability rating for the 10 years immediately preceding his 
death.  Cole v. West, 13 Vet. App. 268, 278 (1999).    

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed. 
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently. Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318. Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).
   
In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale. Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims. 
Id. at 1379-80.  

Recently, the Court held that the January 2000 amendments (65 
Fed. Reg. 3,388), effectively barring the "hypothetical" 
entitlement theory with respect to DIC claims made pursuant 
to 38 U.S.C.A. § 1318, are not applicable to claims filed 
prior to January 21, 2000.  See Rodriguez v. Nicholson, No. 
03-1276 (U.S. Vet. App. Aug. 5, 2005).  Thus, the Board need 
not consider the "hypothetical"entitlement theory in this 
case since the appellant filed her claim for DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318 subsequent 
to January 21, 2000.  

After reviewing the claims file, the Board finds that the 
criteria for DIC under the provisions of 38 U.S.C.A. § 1318 
are not met.  Quite simply, the veteran, who died many years 
after his separation from service, had only one service-
connected disability which was rated as noncompensable.  
There is no record of any service-connected disability rated 
as 100 percent disabling for at least 10 years prior to his 
death.  Accordingly, the appellant's claim must be denied.

The Board notes that the RO received the appellant's claim 
for DIC benefits in January 2003.  It further acknowledges 
that much of the evolution of analysis for 38 U.S.C.A. § 1318 
claims occurred after receipt of her claim.  Generally, where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant will apply.  However, in this case, the Board finds 
that this general rule is not for application.  As discussed 
above, the Federal Circuit found that VA's actions in 
amending the regulations in question was interpretative, 
rather than substantive, in nature.  That is, the amendments 
clarified VA's earlier interpretation of the statute, which 
was to bar "hypothetical entitlement" claims.  NOVA I, 260 
F.3d at 1376-77.  In addition, the Federal Circuit found that 
VA was not bound by the prior Court decisions, such as Green 
and Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 
3.22 in a way antithetical to the agency's interpretation and 
was free to challenge them, to include through the route of 
rulemaking. Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.

Chapter 35 Dependents' Educational Benefits

In order for the appellant to be eligible for educational 
assistance under the provisions of Chapter 35, the veteran 
must have died of a service-connected disability, or been 
evaluated as permanently and totally disabled due to service-
connected disability for a period of 10 years prior to his 
death.  See 38 U.S.C.A. § 3501.  For the reasons discussed 
above, the Board finds that the veteran's death was not 
related to a service-connected disability.  Additionally, 
there is no evidence that the veteran was permanently and 
totally disabled due to service-connected disability for a 
period of 10 years prior to his death.  Therefore, the 
criteria for eligibility for educational assistance under the 
provisions of Chapter 35 have not been met.  




ORDER

The appeal is denied.



____________________________________________
A. M. SHAWKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


